Citation Nr: 1734711	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-29 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Malcom Randall Veterans Affairs Medical Center


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at the Capital Region Medical Center from June 30, 2013, to July 3, 2013.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2013 decision of the Malcolm Randall Veteran's Affairs Medical Center (VAMC) in Gainesville, Florida, which denied a claim for payment of unauthorized care at the Capital Region Medical Center from June 30, 2013, to July 3, 2013.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to compensation for medical expenses incurred due to emergency treatment for a snake bite on June 30, 2013.  The July 2013 decision from North Florida/South Georgia Veterans Health System informs the Veteran that his claim is being denied because he has third party insurance coverage that is primary to the VA coverage.  In the September 2013 statement of the case, the North Florida/South Georgia Veterans Health System notes that the Veteran was treated for a nonservice-connected condition and had other primary health insurance.

The applicable statute at issue is 38 U.S.C.A. § 1725(b)(3)(B), and states that a veteran is personally liable for emergency treatment if the veteran has no entitlement to care or services under a health-plan contract or has no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider.

The implementing regulation of 38 U.S.C.A. § 1725(b)(3)(B) is 38 C.F.R. § 17.1002, which provides that payment or reimbursement for emergency services for nonservice-connected disabilities in non-VA facilities is made if the following is met (the Board is limiting it analysis to the portion of the statute relevant to the Veteran's claim): 

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment).  38 C.F.R. § 17.1002(f).

However, in a recent decision by the Court of Appeals for Veterans Claims (the Court), Staab v. McDonald, 28 Vet. App. 50 (2016), the Court specifically examined the language of 38 C.F.R. § 17.1002(f), and found the regulation to be invalid, as being incongruous with the intention of 38 U.S.C.A. § 1725(b)(3)(B).  The Court found it clear from the plain language of 38 U.S.C.A. § 1725(b)(3)(B) that it was Congress's intent to pay or reimburse a veteran for expenses not covered by a health-plan contract, to include Medicare, when the amount covered by the third party was less than total.  The Court determined that since the implementing regulation does not execute the language of the statute or the intent of Congress, it is "invalid and will be set aside by the Court."

Because the decision by the North Florida/South Georgia Veterans Health System relies on the regulation invalidated in the Court's Staab decision, remand is warranted to readjudicate the Veteran's claim in light of this development.  28 Vet. App. at 50.  As it is not clear to the Board whether the Veteran had received medical services through the VA healthcare system in the 24-month period preceding his emergency treatment, additional development is also required.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any VA Medical Center at which he received treatment within the 24-month period prior to his emergency treatment.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, document these attempts in the file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Then, readjudicate the claim for reimbursement of unauthorized medical expenses incurred at Capital Regional Medical Center from June 30, 2013, through July 3, 2013, in accordance with the holding of Staab v. McDonald, 28 Vet. App. 50 (2016).  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

